Citation Nr: 1427579	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  11-04 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for left knee arthritis.

2. Entitlement to a rating in excess of 20 percent for right knee arthritis.

3.  Entitlement to an initial rating in excess of 30 percent for left knee arthritis based on limitation of extension.

4.  Entitlement to a rating in excess of 30 percent for right knee arthritis based on limitation of extension.

5. Entitlement to an initial rating in excess of 10 percent for left knee instability.

6. Entitlement to total disability based on individual unemployability (TDIU).





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran testified before the undersigned in a hearing at the RO in August 2012.  A transcript of that hearing was reviewed prior to this decision.

The Veteran's claims for an increased rating for bilateral knee disabilities include an inferred claim for TDIU.  See Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (Fed. Cir. 2009); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

The issue of entitlement to service connection for low back pain, as secondary to bilateral knee disabilities, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to a rating in excess of 30 percent for limitation of extension of the right knee, 30 percent for limitation of extension of the left knee, 10 percent for left knee instability, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's left knee extension is limited to 20 degrees with pain.

2. The Veteran's right knee extension is limited to 20 degrees with pain.


CONCLUSIONS OF LAW

1. The criteria for a rating of 30 percent for a left knee limitation of extension due to arthritis have been met for the entire period on appeal.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.71a, Diagnostic Codes (DC) 5010-5261 (2013).

2. The criteria for a rating of 30 percent for a right knee limitation of extension due to arthritis have been met for the entire period on appeal.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.71a, Diagnostic Codes (DC) 5010-5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As this decision grants an increased rating and remands the outstanding claims, the Veteran cannot be prejudiced and discussion of compliance with the VCAA is unnecessary.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The Veteran is competent to provide evidence of symptoms observable by his senses, but he is not competent to diagnose conditions of knees as this requires specialized medical knowledge and training to understand the complexities of the musculoskeletal system.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds the Veteran credible as his statements have been detailed and consistent.

The Veteran's left and right knee disabilities merit a 30 percent rating for arthritis with limited extension.  See 38 C.F.R. § 4.71a, DC 5010-5261.

The Veteran's knees have been rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-5257 for an impairment of the knee due to traumatic arthritis.  The Veteran has been granted a 10 percent disability for limitation of flexion in the left knee and a 20 percent disability for limitation of flexion in the right knee.

The record shows that the Veteran may receive a higher, compensable rating under Diagnostic Code 5010-5261 for traumatic arthritis with limitation of extension in both knees.  Specifically, the Board will assess the Veteran's limitation of motion in the left knee due to arthritis under Diagnostic Code 5010-5261, which allows for a higher rating than the minimum, 10 percent under Diagnostic Code 5010-5260.  The Board has discretion to assign the diagnostic code that most adequately rates the veteran's symptoms as long as the rating was assigned less than 20 years prior and the veteran will not be prejudiced.  See Read v. Shinseki, 651 F.3d 1269 (Fed. Cir. 2011); Murray v. Shinseki, 24 Vet. App. 420 (2011).  Here, the Veteran will not be prejudiced because he is receiving a higher disability rating than he is entitled under the original diagnostic code.

Normal, complete extension of the knee is to zero degrees.  See 38 C.F.R. § 4.71a.  Diagnostic Code 5261 provides for a 30 percent rating when extension is limited to 20 degrees, a 40 percent rating when extension is limited to 30 degrees, and a 50 percent rating when extension is limited to 45 degrees.  Id.    

Disabilities of the musculoskeletal system that are evaluated on the basis of limitation of motion are subject to provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment due to pain, flare-ups, etcetera.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

The Veteran has consistently complained of pain in his knees ranging from a three out of 10 when he is on medication to 10 out of 10 during flare-ups.  See Board Hearing, VA Examinations.  The February 2010 VA examiner recorded extension limited to 20 degrees in both knees while the Veteran was experiencing pain.  The April 2011 VA examiner recorded limitation of extension in both knees as 10 degrees.  However, this examination appears incomplete because the examiner did not record any degree of flexion.  Therefore, it is less probative for rating purposes than the February 2010 examination.  As the Veteran has reported near constant pain and the February 2010 examination shows functional loss from that pain, it is appropriate to find his extension limited to 20 degrees.  See DeLuca, 8 Vet. App. at 202.  As such, the Veteran's bilateral knee symptoms meet the criteria for a 30 percent rating for limitation of extension.  See 38 C.F.R. § 4.71a, DC 5260.

In certain circumstances, separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee, without constituting pyramiding, in order to compensate adequately for functional loss of the leg.  VAOGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2004).  Here, however, the record lacks objective evidence of flexion limited to a compensable degree in either knee.  As such, the arthritic component of the Veteran's knee disabilities is recognized by one single rating per knee, contemplating limitation of extension; assignment of multiple ratings for flexion and extension of the same knee are therefore not appropriate here.    


ORDER

An increased initial rating of 30 percent for left knee limitation of extension due to arthritis is granted for the entire period on appeal.

An increased rating of 30 percent for right knee limitation of extension due to arthritis is granted for the entire period on appeal.


REMAND

The evidence suggests that the Veteran's knee disabilities have worsened such that VA has a duty to provide a new examination to best assess his current condition.  See 38 U.S.C.A. § 5103A(d); Palczewski v. Nicholson; 21 Vet. App. 174, 180 (2007).  Specifically, the record shows the Veteran used a cane and reported flare-ups in pain.  The VA examinations noted no assistive devices and did not adequately test for knee instability or provide an opinion on limitation of motion during flare-ups.  

The Veteran's claims for an increased rating include an inferred claim for TDIU.  See Jackson, 587 F.3d at 1109-10; Rice, 22 Vet. App. at 453-54.  Although the Veteran has reported he is not working, it is unclear whether he is unemployable due to his service-connected disabilities for VA purposes.  Therefore, all appropriate notice and assistance as to the TDIU claim should be provided, and this issue should be adjudicated.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran appropriate notice for a claim of TDIU. 

2. Obtain and associate with the claims file any outstanding VA treatment records.

3. Then, schedule the Veteran for a VA examination to measure and record the current level of disability in his knees.  All appropriate testing should be done.  The examiner should address the following:

a. Range of motion testing should be conducted and the examiner should note the point at which the Veteran experiences pain, if applicable.  The examiner should also state whether there is any additional loss of function upon repetitive movement, due to factors such as pain, weakness, fatigability, and loss of endurance.  If so, the examiner should indicate the extent of such loss of function, in degrees.  Further, the Veteran has reported flare-ups of pain; estimate any additional loss of function during such periods, expressed in degrees. 

b. VA treatment from January 2010, October 2010, and December 2010 noted positive findings on stability tests.  The Veteran also reports using a VA issued cane for stability.  Please conduct all appropriate stability testing and record your findings.

4. After completing the above, schedule the Veteran for an examination to determine his employability and forward the claims file to the examiner.  The examiner should answer the following:

a. What are the functional impairments or limitations of the Veteran's service-connected disabilities?  

b. What type of work is the Veteran capable of completing when considering his service-connected disabilities?

The examiner should provide detailed rationale for his/her opinion.  Consideration should be given to the Veteran's level of education, training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

5. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


